DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 Previous Rejections
Applicant’s arguments, filed 02/14/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 - Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24, recites “POPC, DPPC and DMPC”, which do not further limit the “one or more phospholipids” of claim 23, from which claim 24 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31, 33-34, 54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (US 2013/0216606A1), in view of Boey et al (US 2015/0190359 A1) and further in view of Goodwin et al (USP 8,367,628 B2).
Venkatraman taught methods for treating or preventing age-related macular degeneration (e.g., a posterior ocular segment disorder) and glaucoma (e.g., an anterior ocular segment disease) [0074], comprising administering unilamellar liposomal formulations, wherein said liposomes were generally comprised of mixtures of 
Although Venkatraman taught ocular vesicles at sizes less than 2 µm, generally comprised of phospholipids, Venkatraman was silent regarding the said vesicles penetrating through to a sclera to form as an episcleral or as an intrascleral depot, as recited in claim 23. Although Venkatraman taught liposomes generally comprising a mixture of phospholipids, Venkatraman was silent DOTAP, DMTAP, DPTAP and POPG, as recited in claim 23.
Boey taught stable unilamellar liposomal formulations for ocular drug delivery [title and abstract], wherein the said liposomes had a diameter of less than 2 µm, were comprised of POPC [claims 1 and 2 and at ¶0015] and were administered by subconjunctival injection, for direct delivery to the site of action [0005-0006 and 0019-0020].
Since Venkatraman generally taught phospholipids, it would have been prima facie obvious to one of ordinary skill in the art to include within the teachings of Venkatraman, POPC, as taught by Boey. An ordinarily skilled artisan would have been motivated to formulate a vesicle for delivery to the site of action (e.g., ocular administration), as taught by Boey [Boey; 0005-0006 and 0019-0020 and at claims 1-2].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select POPC for incorporation 
The combined teachings of Venkatraman and Boey were silent DOTAP, DMTAP, DPTAP and POPG.
Goodwin taught liposome formulations [title] comprised of mixtures of lipids, including DMTAP, DPTAP, DOTAP and POPG [col 2, lines 26-38].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. In the instant case, it is prima facie obvious to select DMTAP, DPTAP, DOTAP and POPG for incorporation into a liposomal formulation, based on their recognized suitability for the intended use as vesicle-forming lipids, as taught by Goodwin at [col 2, lines 26-38].
The instant claim 23 recites a liposome penetrating through to a sclera to form as an epi- or as an intrascleral depot. 
The originally filed application [0019] disclosed that large POPC unilamellar vesicles of 90 nm size are found to form intrascleral depots, which penetrate to the sclera. 
The combined teachings of Venkatraman and Boey taught POPC large unilamellar POPC vesicles of 90 nm size. 
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., penetrating through to a sclera to form as an epi- or as an intrascleral depot). This is because the originally filed application [0019] disclosed that large POPC unilamellar vesicles sized 90 nm form intrascleral depots that penetrate to the sclera; and, 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (large unilamellar POPC vesicles sized 90 nm) and its properties (penetrating through to a sclera to form as an epi- or as an intrascleral depot) are inseparable. If the prior art teaches the identical chemical compounds, the properties that the applicant discloses and/or claims are necessarily present (see MPEP 2112).
	Venkatraman, in view of Boey and Goodwin, reads on claims 23-25, 33-34 and 57-58.
Claims 26-28 are rendered prima facie obvious because Venkatraman disclosed [claim 20] cholesterol and unsaturated phospholipids [claim 6].
Claim 29 is rendered prima facie obvious because Venkatraman disclosed [0066] that the liposomes may be formulated without cholesterol.
Claims 30-31 and 54 are rendered prima facie obvious because Venkatraman disclosed unilamellar vesicles, at 0.09-0.12 μm [0079].
Claim 31 recites 30 nm to 2 μm. Venkatraman disclosed 0.09-0.12 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Response to Arguments
Applicant’s arguments with respect to the instant claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612